MOUTON, J.
Felix Legendre, Jr., was, in July, 1925, an employee of the defendant, Barker, as the chief engineer of the steamer, Climax, which was owned and operated by defendant.
On July 24, 1925, as the result of a sudden squall, which occurred on the Mississippi river, the steamboat, Climax, was capsized and Legendre was drowned in the river.
Felix Legendre was unmarried at the time of the accident, and this suit is brought by his surviving mother, widow of Felix Legendre, Sr., against defendant under the Employers’ Liability Act of this state.
Among other defenses presented by defendant, he filed an exception to the jurisdiction of the District Court, claiming that this case .falls under admiralty jurisdiction.
This exception was overruled. Defendant appeals.
As it is undisputed that deceased lost his life in the Mississippi, a navigable river, the sole question to be determined is as to whether his, employment was maritime in its nature.
In the case of Jones vs. Crescent City Ice Co., S. R., Vol. 110, No. 2, p. 182, it was shown that the. deceased, Beasly, while carrying ice to the steamship, Garry, while the vessel was lying in the Mississippi river, fell through an open hatch on board the steamship and was killed. The court, on rehearing, held that Beasly was employed in carrying out a maritime contract, precluding jurisdiction. of the state court under the Workmen’s Compensation Act of 1914. In support of their contention that the state court has jurisdiction, counsel for plaintiff refer us to the case of Millers Underwriters vs. Braud, reported in United States S. C. Reports, advance sheets February 1, 1926. In that case plaintiff sued under the Workmen’s *620Compensation Act of Texas for the death of her brother, who lost his life as a diver on a floating barge some 35 feet from the bank of the Sabine river, a navigable stream. Counsel for plaintiff contend that, though the drowning of Boudreaux in the case above cited was a maritime tort, yet the subject was so local in its nature that the regulatory provisions of the Compensation Act could work no prejudice to the harmony and uniformity of the maritime law; that Boudreaux’s employment, though maritime, was purely of local concern, and had no special relations to commerce and navigation between states or with foreign states.
Arguing from these premises, counsel contend that, though plaintiff’s employment in this case was maritime, it was purely local and had nothing to do with commerce and navigation between the states or with foreign countries. Counsel for plaintiff argue that this suit, being based on the Workmen’s Compensation Act, as was the Braud case, above mentioned, is a matter of local concern which could not in any way jeopardize or disturb the uniformity and harmony securing the application of admiralty jurisdiction as established under the grant of the Federal Constitution.
They contend that the cases of Jensen vs. Knickerbocker, Inc., Co. and Peters vs. Yeazy, decisions,' of the Supreme Court of the United States, are not at variance with the conclusions of the court in the Braud case, and do not conflict with the ruling in that case, as they understand or construe the decision.
In the case of Jones vs. Crescent City Ice Co., above referred to, though the court made no reference to the Braud case, which had, however, been decided several months before, it based its decision among other cases, on the cases of Jensen, Veazy 'and Knickerbocker, and held contrary to the contentions of counsel for plaintiff, that the contract in that case being maritime in its nature the state court had no jurisdiction under the Workmen’s Compensation Law of 1914. This is the interpretation the Supreme Court of this state placed upon those decisions and to Which we must adhere in the exercise of our inferior jurisdiction.
We now pass to the consideration of the next question upon which plaintiff relies for the maintenance of the jurisdiction of the District Court. In the statement of facts upon which this case comes to usi we find the following admission: “It is admitted that the Climax was engaged in running and transporting freight, etc., from Lockport, located in the parish of Lafourche, to the city of New Orleans, through Bayou Lafourche and the Harvey canal leading into the Mississippi river”.
It is evidence from the foregoing admission that deceased was employed in navigation for commercial purposes from Lock-port through Bayou Lafourche and the Mississippi, two navigable rivers, to the city of New Orleans. On this question counsel for plaintiff say, though there can be no doubt that plaintiff’s son was employed on a boat operating on navigable waters and that his death was a maritime tort, still the jurisdiction of the admiralty court' does not attach, as he was operating a boat entirely within the state of Louisiana, and had no possible occasion to ply his craft in interstate or foreign waters. In this case it is not disputed that the accident was a maritime tort, as it occurred in a navigable river. Such being the situation, the fact that the steamboat in question was plying its trade between Lockport and the city of New *621Orleans, two points within the boundaries of this state, cannot avail plaintiff, as the Supreme Court of the United States in the case of the Steamboat Belfast in Book 19, 7, Wallace, p. 266, on this subject, held as follows,:
“Admiralty has jurisdiction over maritime torts, though the voyage is between ports and places in the same state.”
This ruling of the court disposes of that contention, unless it has since been overruled by some later decision of which we are not aware, and to which we have not been referred. In that case the court reaffirmed the doctrine that locality is the true test of admiralty cognizance in all cases of maritime torts, which was also recognized as the settled rule by our court in Jones vs. Crescent City Ice Co. The proof shows that Legendre was drowned in the Mississippi river, which was clearly a maritime tort. The Federal courts have “exclusive original cognizance” of such cases, and the state tribunals have no jurisdiction. . .
It is therefore ordered, adjudged and decreed that the judgment of the District Court be avoided and set aside; that the plea to the jurisdiction of the court below be maintained, and that this case be dismissed at the cost of the plaintiff in both courts.